Title: Bond to Van Staphorst & Hubbard, 25 November 1797
From: Jefferson, Thomas
To: Van Staphorst & Hubbard


                    Know all men by these presents that I Thomas Jefferson of Monticello Albemarle county Virginia am held and firmly bound [unto] Nicholas and Jacob Van Staphorst and Nicholas Hubbard bankers and partners of the city of Amsterdam in the republic of the United  Netherlands in the sum of five thousand six hundred florins currency of the said republic, to the paiment whereof I hereby bind myself my heirs executors and administrators. In witness whereof I have hereto set my hand and seal this twenty fifth day of November one thousand seven hundred and ninety seven.
                    The Condition of the above obligation is such that if the above bound Thomas his heirs executors or administrators shall pay or cause to be paid, on or before the 25th. day of December one thousand eight hundred and two, to the said Nicholas and Jacob Vanstaphorst and Nicholas Hubbard their executors administrators or assigns the sum of two thousand eight hundred florins with interest thereon at the rate of six per centum per annum from the 25th. day of December in this present year, then this obligation to be void: otherwise to remain in full force.
                